     Case 1:13-cr-00392-NONE-SKO Document 207 Filed 04/19/21 Page 1 of 2


 1    MONICA L. BERMUDEZ
      Attorney at Law, SBN 275434
 2    1670 M Street
 3    Bakersfield, CA 93301
      Tel: (661) 616-2141
 4    Email: monica@lawbermudez.com

 5    Attorney for:
      JESUS MANUEL PERAZA RUIZ
 6
                                     UNITED STATES DISTRICT COURT
 7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
       UNITED STATES OF AMERICA,                       No. 1:13-CR-00392-NONE-SKO
10
                         Plaintiff
11

12
       JESUS MANUEL PERAZA RUIZ,                       STIPULATION AND PROPOSED ORDER
13                                                     FOR BRIEFING SCHEDULE
                         Defendants.
14

15
      TO: THE CLERK OF THE UNITED STATES DISTRICT COURT; HONORABLE DALE A.
16    DROZD, UNITED STATES DISTRICT COURT JUDGE; AND LAUREL JACKSON
      MONTOYA, ASSISTANT UNITED STATES ATTORNEY:
17

18           COMES NOW Defendant, JESUS MANUEL PERAZA RUIZ, by and through his

19    attorney of record, MONICA L. BERMUDEZ, hereby submitting the following proposed order

20    for a briefing schedule regarding the Defendant’s request for Compassionate Release.

21    IT IS SO STIPULATED.
                                                                 Respectfully Submitted,
22    DATED: April 14, 2021                                      /s/ Monica L. Bermudez___
                                                                 MONICA L. BERMUDEZ
23                                                               Attorney for Defendant
                                                                 Jesus Manuel Peraza Ruiz
24

25
      DATED: April 14, 2021                                      /s/Laurel Jackson Montoya_
26                                                               LAUREL JACKSON MONTOYA
                                                                 Assistant U.S. Attorney
27

28
                                                      1
     Case 1:13-cr-00392-NONE-SKO Document 207 Filed 04/19/21 Page 2 of 2


 1

 2
                                                 ORDER

 3           In connection with the pending motion for compassionate release pursuant to 28 U.S.C.

 4    § 3582 (Doc. No. 197), the briefing schedule shall be follows:
 5           Defendant’s/Petitioner’s Opening Brief: Due June 14, 2021
 6
             Government/Respondent’s Opposition Brief Due July 14, 2021
 7
             Defendant’s/Petitioner’s Rely (if any) Due July 28, 2021
 8

 9    IT IS SO ORDERED.
10
         Dated:     April 16, 2021
11                                                     UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
